DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 14 October 2009 has been entered.

Response to Amendment
The following Office action in response to communications received April 9, 2020. Claims 1-20 have been amended. Therefore, claims 1-20 are pending and addressed below.
Applicant’s amendments to the claims are not sufficient to overcome the rejections set forth in the previous office action dated January 9, 2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Claim(s) 1 and 19-20 are directed to receiving data encoding parameters defining a clinical trial study plan of more than one participant clinical sites and providing analytics of the cohort(s) of the study plan without significantly more. The claim(s) recite(s) responsive to a clinical trial site in a set of clinical 
The limitation of responsive to a clinical trial site in a set of clinical trial sites interacting with a patient in a cohort of patients, receiving, from the set, of clinical trial sites, a set of encrypted trial data for each patient in the cohort of patients as the cohort of patients moves among the set of clinical trial sites during the clinical trial; detecting, using a projection algorithm, a set of trends in the set of encrypted trial data; generating a set of analytics that show a first performance of the set of clinical trial interacting with the cohort of patients compared to a second performance of the set of clinical trial sites interacting with other cohorts of patients, wherein the set of analytics are based on the set of trends detected using the projection algorithm; generating, based on the set of analytics, aggregated statistical data for the cohort and other cohorts of patients at the clinical trial sites; and providing, using the aggregated statistical data, a graphical output that shows progression of each cohort toward satisfying a respective target or milestone related to efficacy of drug during the clinical trial, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation wherein the action of managing personal behavior or relationships or interactions between people is incorporated, but for the recitation of generic computer components. That is, other than reciting “computer system comprising one or more processors and central server(s),” nothing in the claim element precludes the step from practically being performed in the wherein the action of managing personal behavior or relationships or interactions between people is incorporated, For example, but for the “server(s)” language, “receiving” in the context of this claim encompasses the user manually retrieving data defining a study plan of the clinical trial with 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element - using a “computer system comprising one or more processors and central server(s)” used to perform all of the “responsive to a clinical trial site in a set of clinical trial sites interacting with a patient in a cohort of patients, receiving, from the set, of clinical trial sites, a set of encrypted trial data for each patient in the cohort of patients as the cohort of patients moves among the set of clinical trial sites during the clinical trial; detecting, using a projection algorithm, a set of trends in the set of encrypted trial data; generating a set of analytics that show a first performance of the set of clinical trial interacting with the cohort of patients compared to a second performance of the set of clinical trial sites interacting with other cohorts of patients, wherein the set of analytics are based on the set of trends detected using the projection algorithm; generating, based on the set of analytics, aggregated statistical data for the cohort and other cohorts of patients at the clinical trial sites; and providing, using the aggregated statistical data, a graphical output that shows progression of each cohort toward satisfying a respective target or milestone related to efficacy of drug during the clinical trial” steps. The “computer system comprising one or more processors and central server(s)” is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing computer-executable instructions for implementing the specified logical function(s)) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Dependent claims 2-18 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract 
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, Claims 1 and 19-20 contains the particular subject matter which was not described in the specification “detecting, using a projection algorithm, a set of trends in the set of encrypted trial data, and wherein the set of analytics are based on the set of trends detected using the projection algorithm.” Appropriate clarification and correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 19 and 20 are rejected under 35 U.S.C. 102(b) as being anticipated by Pub. No.: US 20140257047 A1 to Sillay et al.

As per Claim 1, Sillay et al. teaches a computer-implemented method to model a clinical trial, the method comprising:
-- responsive to a clinical trial site in a set of clinical trial sites interacting with a patient in a cohort of patients, receiving, at a central server and from the set, of clinical trial sites, a set of encrypted trial data for each patient in the cohort of patients as the cohort of patients moves among the set of clinical trial sites during the clinical trial (see Sillay et al. paragraph 175; Client data acquisition/display device for use by a researcher: Such an intelligent device may be used to acquire non-health care data for the specific purpose of research acquired in a meaningful way for aggregation and dissemination to others based upon permissions and queries presented to develop a specific cohort database.  Data for use by a researcher may be obtained by processing or aggregating data from individuals diagnosed with a disease using a Server, or, in order to adequately safeguard the privacy of individuals diagnosed with a disease, by a second Server that obtains data from one or more Servers that have stored individual with disease OM, CM, and/or SM data that, such obtained data having been anonymized by, for example, removing, encrypting, or hashing (using, for example a cryptographically secure hash such as MD5) information that can be used to identify an individual with disease.);
-- detecting, using a projection algorithm, a set of trends in the set of encrypted trial data (see Sillay et al. paragraph 153; It is desirable that OM data be collected on a regular or periodic basis (FIG. 107), either by the individual with disease or with the assistance of a caregiver, or in a clinical setting, and 
-- generating a set of analytics that show a first performance of the set of clinical trial sites interacting with the cohort of patients compared to a second performance of the set of clinical trial sites interacting with other cohorts of patients, wherein the set of analytics are based on the set of trends detected using the projection algorithm (see Sillay et al. paragraph 153; It is desirable that OM data be collected on a regular or periodic basis (FIG. 107), either by the individual with disease or with the assistance of a caregiver, or in a clinical setting, and that the collected OM data be analyzed (FIG. 92) to determine long-term trends in the efficacy 2330 of treatment 2310 or disease progress 2320 or to compare the OM data acquired from one 2240 or a group of individuals diagnosed with a disease to another group of individuals 2230 diagnosed with a disease using statistical analysis); 
-- generating, based on the set of analytics, aggregated statistical data for the cohort and other cohorts of patients at the clinical trial sites (see Sillay et al. paragraph 175; It may be preferable to utilize multiple Servers to process and or aggregate individual with disease data in the chain from the Server that initially stored data received from a device used by the individual with disease an individual with disease's caregiver, or a clinician or other medical professional to perform the steps of anonymization, analysis, which may include statistical modeling and analysis, aggregation, generation of specific cohort database, preparation of maps, graphs, or reports, and presentation or dissemination of the prepared data to the public or for research purposes.); and
-- providing, using the aggregated statistical data, a graphical output that shows progression of each cohort toward satisfying a respective target or milestone related to efficacy of drug during the clinical trial (see Sillay et al. paragraph 175; It may be preferable to utilize multiple Servers to process and or aggregate individual with disease data in the chain from the Server that initially stored data received from a device used by the individual with disease an individual with disease's caregiver, or a clinician or other medical professional to perform the steps of anonymization, analysis, which may include statistical modeling and analysis, aggregation, generation of specific cohort database, preparation of maps, graphs, 

As per Claim 19, Claim(s) 19 is/are directed to a system. Claim(s) 19 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 1 as taught by Sillay et al. Claim(s) 19 is/are therefore rejected for the same reasons as set forth above for Claim(s) 1 respectively. 

As per Claim 20, Claim(s) 20 is/are directed to a computer readable medium. Claim(s) 20 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 1 as taught by Sillay et al. Claim(s) 20 is/are therefore rejected for the same reasons as set forth above for Claim(s) 1 respectively. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8-13 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sillay et al. as applied to claims 1 and 19-20 above, and further in view of Pub. No.: US 20100088245 A1 to Harrison et al.

As per Claim 2, Sillay et al. fails to teach the method of claim 1, wherein:
-- generating the set of analytics comprises analyzing mapped patients for each cohort to generate actual enrollment statistics for the each cohort;
-- presenting the actual enrollment statistics for each cohort.

Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Harrison et al. within the systems/methods as taught by reference Sillay et al. with the motivation of improving patient and physician recruitment for clinical trials presenting opportunities for companies to eliminate delays in clinical trials, thereby making it possible to reduce time to market for new drugs or medical devices (see Harrison et al. paragraph 5).

As per Claim 3, Sillay et al. and Harrison et al. teach the method of claim 2, wherein analyzing the mapped patients for each cohort comprises:
-- generating longitudinal actual enrollment statistics for each cohort from the corresponding clinical trial sites involved in conducting the cohort during the clinical trial (see Harrison et al.: paragraphs 137-138).
The obviousness of combining the teachings of Sillay et al. and Harrison et al. are discussed in the rejection of claim 2, and incorporated herein.

As per Claim 4, Sillay et al. and Harrison et al. teach the method of claim 3, further comprising:

-- presenting the projected enrollment statistics for each cohort (see Harrison et al.: paragraphs 137-138, detailed reports on recruitment progress).
The obviousness of combining the teachings of Sillay et al. and Harrison et al. are discussed in the rejection of claim 2, and incorporated herein.

As per Claim 5, Sillay et al. and Harrison et al. teach the method of claim 4, wherein analyzing the mapped patients for each cohort further comprises:
-- generating actual enrollment statistics from the clinical trial sites that span across more than one country and that are involved in conducting the cohort based on the generated longitudinal actual enrollment statistics from the clinical trial sites (see Harrison et al.: paragraphs 91-97, For each potential clinical trial site (also referred to as a Candidate Cluster) the system 100 can produce detailed summary information including: Candidate Count, Nearest Site and Zip codes of candidates within the cluster/cohort; see Harrison et al.: paragraphs 137-138, detailed reports on recruitment progress).
Examiner acknowledges that the statistics from the clinical sites are not taught to span across more than one country, however Harrison et al. does teach across the country (i.e. states, cities, etc.).
The obviousness of combining the teachings of Sillay et al. and Harrison et al. are discussed in the rejection of claim 2, and incorporated herein.

As per Claim 6, Sillay et al. and Harrison et al. teach the method of claim 5, further comprising:
-- aggregating the generated actual enrollment statistics from the clinical trial sites involved in conducting the cohort in each country; and presenting the aggregated actual enrollment statistics for cohorts on a country-by-country basis (see Harrison et al.: paragraphs 91-97, For each potential clinical trial site (also referred to as a Candidate Cluster) the system 100 can produce detailed summary information including: Candidate Count, Nearest Site and Zip codes of candidates within the cluster/cohort; see Harrison et al.: paragraphs 137-138, detailed reports on recruitment progress).  


As per Claim 8, Sillay et al. and Harrison et al. teach the method of claim 2, further comprising:
-- generating actual enrollment statistics from all participating cohorts at a particular clinical trial site; and presenting a progress indication for each participating cohort at the particular clinical trial site (see Harrison et al.: paragraphs 91-97, For each potential clinical trial site (also referred to as a Candidate Cluster) the system 100 can produce detailed summary information including: Candidate Count, Nearest Site and Zip codes of candidates within the cluster/cohort; see: paragraphs 137-138, detailed reports on recruitment progress). 
The obviousness of combining the teachings of Sillay et al. and Harrison et al. are discussed in the rejection of claim 2, and incorporated herein.

As per Claim 9, Sillay et al. and Harrison et al. teach the method of claim 1, wherein generating the set of analytics comprises:
-- generating progression statistics for each cohort being conducted at the clinical trial sites of the cohort (see Harrison et al.: paragraph 137-138, the system 100 can analyze the updated recruitment data to determine whether pre-qualified patients expected to response have in fact responded [i.e. progression statistics] and enrolled or at least been screened.).
The obviousness of combining the teachings of Sillay et al. and Harrison et al. are discussed in the rejection of claim 2, and incorporated herein.

As per Claim 10, Sillay et al. and Harrison et al. teach the method of claim 9, wherein generating the progression statistics for each cohort comprises:
-- generating summary statistics on initiating a study plan at the corresponding clinical trial sites for the cohort as measured against one or more targeted milestone dates of the study plan (see Harrison et al.: paragraph 137-138, The system 100 can also supply the clinical trial sponsors with detailed reports on recruitment progress, opportunities for process improvements and statistical analysis at 2150.).


As per Claim 11, Sillay et al. and Harrison et al. teach the method of claim 9, wherein generating the progression statistics for each cohort comprises:
-- generating summary statistics on screening patients at the corresponding clinical trial sites of the particular-cohort (see Harrison et al.: paragraph 137-138, The system 100 can also supply the clinical trial sponsors with detailed reports on recruitment progress, opportunities for process improvements and statistical analysis at 2150.). 
 The obviousness of combining the teachings of Sillay et al. and Harrison et al. are discussed in the rejection of claim 2, and incorporated herein.

As per Claim 12, Sillay et al. and Harrison et al. teach the method of claim 9, wherein generating the progression statistics for each cohort comprises:
-- generating summary statistics [i.e. a data report] on enrolling patients at the corresponding clinical trial sites for the cohort as measured against one or more total enrollment target of patients for the study plan (see Harrison et al.: paragraph 137-138).  
Sillay et al. and Harrison et al. fail to explicitly teach statistics on specifically enrolling patients at the corresponding clinical sites for the particular cohort.
However these differences are only found in the non-functional statistical data selected for total enrollment target of patient subjects for the study plan. Thus, this description material will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include generating different types of statistic summaries because such data does not functionally relate to the method of providing progression statistics and merely generating different 
The obviousness of combining the teachings of Sillay et al. and Harrison et al. are discussed in the rejection of claim 2, and incorporated herein.

As per Claim 13, Sillay et al. and Harrison et al. teach the method of claim 1, comprising wherein-parsing the set of encrypted trial data at least by:
-- extracting at least one attribute of each patient; and linking each patient to particular cohorts in accordance with the extracted at least one attribute of the patient (see Harrison et al.: paragraphs 56 and 138).
The obviousness of combining the teachings of Sillay et al. and Harrison et al. are discussed in the rejection of claim 2, and incorporated herein.

As per Claim 17, Sillay et al. and Harrison et al. teach the method of claim 14, further comprising:
-- adding a cohort to the study plan, the added cohort characterized by a set of attributes commonly possessed by a group of patients, the set of attributes different from attributes of patients included in other cohorts (see Harrison et al.: paragraph 142; FIG. 22).
It would have been obvious to one of ordinary skill in the art to include in the methods of Sillay et al. and Harrison et al. the ability to add additional cohorts although the references do not disclose a plurality of different cohorts, the court held that mere duplication of steps has no patentable significance unless a new and unexpected result is produce In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
The obviousness of combining the teachings of Sillay et al. and Harrison et al. are discussed in the rejection of claim 2, and incorporated herein.

As per Claim 18, Sillay et al. and Harrison et al. teach the method of claim 17, further comprising:
-- specifying the set of attributes as well as a corresponding target enrollment number of the group of patients to define the added cohort, the group of patients having no overlap with a respective 
It would have been obvious to one of ordinary skill in the art to include in the methods of Sillay et al. and Harrison et al. the ability to add additional cohorts although the references do not disclose a plurality of different cohorts, the court held that mere duplication of steps has no patentable significance unless a new and unexpected result is produce In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
The obviousness of combining the teachings of Sillay et al. and Harrison et al. are discussed in the rejection of claim 2, and incorporated herein.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sillay et al. and Harrison et al. as applied to claim 1-6, 8-13 and 17-20 above, and further in view of Pub. No.: US2014/0278469 to Secci.

As per Claim 7, Sillay et al. and Harrison et al. teach the method of claim 3, further comprising:
-- presenting a progress indication for each cohort based on the generated longitudinal actual enrollment statistics for the cohort (see Harrison et al.: paragraphs 137-138, detailed reports on recruitment progress).
The obviousness of combining the teachings of Sillay et al. and Harrison et al. are discussed in the rejection of claim 2, and incorporated herein.
Sillay et al. and Harrison et al. fail to teach one or more targeted milestone dates.
Secci teaches a clinical trial manager system that may create a clinical trial plan.  The plan may comprise the other parameters assembled and described previously in Steps 410-460, along with additional information, manual inputs from clinical trial manager 105, etc. The clinical trial plan may, for example, contain the target date [i.e. milestone date] for completion of the trial, the number of subjects that must be randomized, and the number of countries and clinical sites that will be required to achieve the goals.  The clinical trial plan may be stored in database 120, and transmitted, shared, and updated freely by members of system environment 100 (see Secci paragraph 59; the targeted milestone dates for the study plan).
.

Claim 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sillay et al. and Harrison et al. as applied to claim 1-6, 8-13 and 17-20 above, and further in view of U.S. Patent Application US2008/0059241 to Zahlmann et al.

As per Claim 14, Sillay et al. and Harrison et al. fail to teach the method of claim 13, wherein parsing the set of encrypted trail data further comprises:
-- conducting an Extract, Transform, and Load (ETL) data to map patients to corresponding cohorts of a study plan.
Zahlmann et al. teaches Extract, Transform and Load capabilities (see: paragraph 0024). 
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include the method as taught by Zahlmann et al. with the methods as taught by Settimi and Harrison et al. with motivation to pull or receive clinical trial related data, reformat data and to send or push the data into one or more destination systems (see: Zahlmann et al. paragraph 24).

As per Claim 15, Sillay et al., Harrison et al. and Zahlmann et al. teach the method of claim 14, wherein linking each patient to the particular cohorts further comprises:
-- longitudinally linking the patient at least in part based on a matching unique patient identifier of the patient corresponding to the key that does not reveal the patient’s identity (see Harrison et al.: paragraphs 137-138).
The obviousness of combining the teachings of Sillay et al., Harrison et al. and Zahlmann et al. are discussed in the rejection of claim 2, and incorporated herein.


-- longitudinally linking the patient as the patient is seen at more than one clinical trial site during performance of the clinical trial (see Harrison et al.: paragraphs 137-138).
It would have been obvious to one of ordinary skill in the art to include in the methods of Sillay et al., Harrison et al. and Zahlmann et al. the ability to see human subject at more than one clinical site during the clinical trial although the references do not disclose a plurality of different sites, the court held that mere duplication of steps has no patentable significance unless a new and unexpected result is produce In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
The obviousness of combining the teachings of Sillay et al., Harrison et al. and Zahlmann et al. are discussed in the rejection of claim 2, and incorporated herein.
Response to Arguments
Applicant's arguments, filed on April 9, 2020 with respect to arguments in the remarks, have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to Claims 1-20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pub. No. US 2008/0040151 to Moore: Systems and methods for syndication and management of structured and unstructured data to assist institutional healthcare delivery, healthcare providers' practices, healthcare providers' group practices, collaborative academic research and decision making in healthcare, including through the utilization of medical devices and healthcare pools.
Pub. No.: US 20080059241 A1 to Zahlmann et al.: A system provides a clinical trial or research process with access to, and use of information employed in patient care by facilitating access to information via a portal (e.g. a Web compatible portal) and providing automated transfer of data collected during patient care workflows for storage in clinical research information systems.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.B.W/             Examiner, Art Unit 3626                                                                                                                                                                                           
/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626